UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7001


CHARLES EDWARD THOMAS,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT, Former
Prison Director; MEDICAL DIVISION; FINANCIAL DIVISION,

                Defendants – Appellees,

          and

BUDGET CONTROL; SOUTH CAROLINA LOCAL GOVERNMENT, In their
individual and official capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:14-cv-04903-DCN)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Edward Thomas appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss, after

a   28    U.S.C.       § 1915           (2012)    review,      Thomas’      claims     brought

pursuant     to        42     U.S.C.          § 1983   (2012);       the    Americans       with

Disabilities           Act,        42      U.S.C.       §§ 12101-12300        (2012);        the

Rehabilitation Act, 29 U.S.C. §§ 701-796l (2012); and the Health

Insurance Portability and Accountability Act of 1996, 42 U.S.C.

§§ 1320d     to        1320d-9           (2012),       and     declining      to      exercise

supplemental jurisdiction over Thomas’ state law claims.                                     We

have     reviewed           the     record       and    find    no     reversible       error.

Accordingly, we affirm the district court’s judgment.                                Thomas v.

S.C.     Dep’t    of    Corr.,          No.    0:14-cv-04903-DCN        (D.S.C.      June    18,

2015).      We dispense with oral argument because the facts and

legal     contentions         are        adequately      presented     in    the     materials

before    this     court          and    argument      would   not    aid   the    decisional

process.



                                                                                      AFFIRMED




                                                   2